DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the following phrase “the present disclosure”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Line 3 of paragraph [0398], the phrase “an output W6” is to be interpreted as - - an output W4 - -.
Line 2 of paragraph [0402], the phrase “the mass of unit height of water is minimum” is to be interpreted as - - the mass of unit height of water is maximum - -.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:
The phrase “the heater outputs a reduced amount of heat the heater decreases so as to maintain” is to be interpreted as - - the heater outputs a reduced amount of heat so as to maintain - -.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the process” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, it is unclear how the controller can vary the output of the heater located at the bottom of the cell to the values displayed in Fig. 10B where the highest output values are shown to be on the opposite ends of the cell (top and bottom). Claim 14 recites “the controller determines whether to reduce the output of the heater, the controller reduces the output of the heater in the current section” which renders the claim indefinite because it is unclear how the controller can reduce the heater output in middle sections (W1-W8) when the heater is located at the bottom of the ice making cell 320a. More clarity is requested.
Regarding claim 15, it is unclear how the controller can vary the output of the heater located at the bottom of the cell to the values displayed in Fig. 10B where the highest output values are shown to be on the opposite ends of the cell (top and bottom). Claim 15 recites “the controller maintains the output of the heater when one of the sections in which the ice is being formed when the defrosting process starts is an intermediate one of the sections in which the output of the heater is minimum among the plurality of sections” which renders the claim indefinite because it is unclear how the controller can maintain the output of the heater in the intermediate section (middle section) at the smallest value when the heater is located at the bottom of the ice making cell 320a. More clarity is requested.
Regarding claim 16, it is unclear how the controller can vary the output of the heater located at the bottom of the cell to the values displayed in Fig. 10B where the highest output values are shown to be on the opposite ends of the cell (top and bottom). Claim 16 recites “the controller reduces the output of the heater in the current section to a reference output corresponding to an immediately next section of the plurality of sections” which renders the 
Regarding claim 17, it is unclear how the controller can vary the output of the heater located at the bottom of the cell to the values displayed in Fig. 10B where the highest output values are shown to be on the opposite ends of the cell (top and bottom). Claim 17 recites “the controller reduces the output of the heater in the current section to a reference output corresponding to an immediately previous section of the plurality of sections” which renders the claim indefinite because it is unclear how the controller can reduce the output of the heater to the minimum reference value when the defrosting starts while ice is being formed in a section that is immediately after the intermediate section with the heater located at the bottom of the ice making cell 320a. More clarity is requested.
Regarding claim 18, it is unclear how the controller can vary the output of the heater located at the bottom of the cell to the values displayed in Fig. 10B where the highest output values are shown to be on the opposite ends of the cell (top and bottom). Claim 18 recites “the controller operates the heater with the reference output corresponding to the next section of the plurality of sections” which renders the claim indefinite because it is unclear how the controller can change the output of the heater to the different output values (W1-W8) with the heater located at the bottom of the ice making cell 320a. More clarity is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP2006275510A, herein after referred to as Sakamoto) in view of Nakanishi (KR200153893Y1, herein after referred to as Nakanishi) and in further view of Boarman et al. (US20140165598A1, herein after referred to as Boarman).
Regarding claim 1, Sakamoto teaches a refrigerator (refrigerator-freezer body 1 Fig. 1) comprising: a storage chamber (ice making room 5 Fig. 1); a cooler configured to supply cold into the storage chamber (paragraph [0020]); and a controller (control device paragraph [0067]) configured to: operate the heater (cord heater 22 Fig. 7) while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space (upper surface of the ice tray paragraph [0027] where the liquid that has phase-changed into the ice to another portion of the space (lower part of the ice tray paragraph [0027]) where the liquid is in a fluid state (paragraph [0027]).
Further, it is understood, claim 1 includes an intended use recitation, for example “…a controller configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	
Sakamoto teaches the invention as described above but fails to explicitly teach a controller configured to: when a defrosting start condition is satisfied while the ice is being formed in the space of the cell perform a defrosting process and reduce an amount of cold supplied by the cooler.
However, Nakanishi teaches teach a controller (control circuit device 21 Fig. 3) configured to: when a defrosting start condition (paragraph [0013]) is satisfied while the ice is being formed in the space of the cell (see below annotated Fig. of Nakanishi) perform a defrosting process (defrost removal command signal paragraph [0018]) and reduce an amount of cold supplied by the cooler (state which stopped the operation of the compressor and fan apparatus paragraph [0018]) to allow for the ice collected on the evaporator coil to melt.

    PNG
    media_image1.png
    746
    766
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to: when a defrosting start condition is satisfied while the ice is being formed in the space of the cell perform a defrosting process and reduce an amount of cold supplied by the cooler in view of the teachings of Nakanishi to allow for the ice collected on the evaporator coil to melt.
The combined teachings teach the invention as described above but fail to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the 
However, Boarman teaches an ice maker with a first tray (first mold portion 32 Fig. 2) having a first portion of a cell (mold cavity segment 36 Fig. 2); a second tray (second mold portion 34 Fig. 2) having a second portion of the cell (mold cavity segment 38 Fig. 2), the first portion and the second portion being configured to define a space formed by the cell (mold cavity 40 Fig. 2) to receive a liquid to be phase-changed to form ice (paragraph [0085]); a heater provided adjacent to at least the second tray (heater source engaged with the second mold portion paragraph [0005]) to make clear spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice; a heater provided adjacent to the second tray in view of the teachings of Boarman to make clear spherical ice.
Regarding claim 2, the combined teachings teach wherein the controller (control board 452 Fig. 16 of Boarman) is configured to: move the second tray to an ice making position (closed position C Fig. 2 of Boarman) for the ice making process after the liquid is supplied to the cell (paragraph [0086] and step 112 of Fig. 3 of Boarman), move the second tray from the ice making position to an ice separation position (open position O Fig. 2A of Boarman) for the ice separation process to separate the ice from the cell after completion of the ice making process (paragraph [0087] and step 118 Fig. 3 of Boarman), supply the liquid to the space when the second tray is 
Regarding claim 3, the combined teachings teach wherein the controller (control device paragraph [0067] of Sakamoto) controls the heater (cord heater 22 Fig. 7 of Sakamoto) so that when a cold transfer amount (cooling amount increases paragraph [0058] of Sakamoto) to the liquid in the space of the cell increases, the heater outputs an increase amount of heat (paragraph [0058] and Fig. 12 of Sakamoto), and when the liquid in the space of the cell decreases, the heater outputs a reduced amount of heat (paragraph [0054] and Fig. 12 of Sakamoto) so as to maintain an ice making rate of the liquid in the space of the cell within a predetermined range (ice making time of 2.5 to 3.5 hours paragraph [0054] of Sakamoto). 
The combined teachings teach the invention as described above but fail to explicitly teach a predetermined ice making rate that is less than an ice making rate in the space of the cell when the heater is turned off.
However, it is understood by the Examiner that when the heater is off, the ice making rate will increase because there is no heat present to slow down the ice formation process. Therefore, any predetermined ice making rate with the heater on will be slower than an ice making rate with the heater off.
Regarding claim 9, the combined teachings teach wherein the cooler (cooler paragraph [0013] of Nakanishi) includes a compressor (compressor 27 Fig. 3 of Nakanishi) and a fan (fan apparatus 28 Fig. 3 of Nakanishi) configured to blow cold air (paragraph [0012] of Nakanishi), and at least one of the paragraph compressor or the fan is turned off in the defrosting process (paragraph [0018] of Nakanishi).
Regarding claim 11, the combined teachings teach wherein a post-defrosting process (rapid freezing command paragraph [0017] of Nakanishi) is performed after the defrosting process, the cooler supplies an increased amount of cold during the post-defrosting process (paragraph [0017] of Nakanishi), and the heater (heaters 18 and 19 Fig. 4 of Nakanishi) provides an increased amount of heat (100% of the heaters output paragraph [0017] of Nakanishi) in response to the increased amount of cold supplied by the cooler during the post-defrosting process that is more than the amount of cold supplied by the cooler before the defrosting start condition is satisfied (paragraph [0017] of Nakanishi).
Regarding claim 19, the combined teachings teach wherein at least the second tray (second mold portion 34 Fig. 2 of Boarman) is made of a non-metal material (polymeric material paragraph [0091] of Boarman) so as to reduce a heat transfer rate of the heater.
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman, and in further view of Choi (KR1999017852A, herein after referred to as Choi).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a defrosting heater configured to heat an evaporator for making the cold, wherein, when the defrosting process starts, the controller turns on the defrosting heater.
However, Choi teaches a refrigerator comprising a defrosting heater (defrosting heater 90 Fig. 1) configured to heat an evaporator (paragraph [009]) for making the cold (paragraph [012]), wherein, when the defrosting process starts, the controller (microcomputer 30 Fig. 1) turns on the defrosting heater (paragraph [006]) to remove the ice that forms on the evaporator coil during cooling.

filed date to modify the refrigerator of the combined teachings to include a defrosting heater configured to heat an evaporator for making the cold, wherein, when the defrosting process starts, the controller turns on the defrosting heater in view of the teachings of Choi to remove the ice that forms on the evaporator coil during cooling.
Regarding claim 5, the combined teachings teach wherein, when the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on while the heater (freezing heater 19 Fig. 4 of Nakanishi) is turned on during the ice making process, the controller (control circuit device 21 Fig. 3 of Nakanishi) controls the heater to remain turned on during at least a portion of the defrosting process (paragraph [0007] of Nakanishi).
Regarding claim 6, the combined teachings teach wherein the controller (control circuit device 21 Fig. 3 of Nakanishi) maintains an output of the heater (freezing heaters 18 and 19 Fig. 4 of Nakanishi) when the defrosting start condition is satisfied and the output of the heater is equal to a reference amount during the ice making process (output of freezing heaters 18 and 19 at 30%  or 50% paragraph [0015] of Nakanishi), and when the defrosting start condition (paragraph [0013] of Nakanishi) is satisfied and the output of the heater exceeds the reference amount (output of freezing heaters 18 and 19 at 30%  or 50% paragraph [0015] of Nakanishi) during the ice making process, the controller controls the output of the heater so that the output of the heater after an operation of the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is less than the output of the heater before the operation of the defrosting heater (heat is generated at a 100% even after the defrosting operation before being reduced paragraph [0007] of Nakanishi).
Regarding claim 7, the combined teachings teach further comprising a temperature sensor (temperature sensor 17 Fig. 4 of Nakanishi) configured to sense a temperature within the space of the cell (paragraph [0011] of Nakanishi), wherein, when the defrosting heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on during the ice making process, the controller (control circuit device 21 Fig. 3 of Nakanishi) maintains an output of the heater when the temperature sensed by the temperature sensor (temperature detection circuit 23 Fig. 3 of Nakanishi) is less than a reference value (Tr less than 13 degrees, output of heaters 18 and 19 set to 50% paragraph [0015] of Nakanishi), and when the temperature sensed by the temperature sensor is greater than or equal to the reference value (13 degrees paragraph [0015] of Nakanishi), the controller reduces the output of the heater (Tr greater than 13 degrees, output of heaters 18 and 19 set to 30% paragraph [0015] of Nakanishi) so that the output of the heater after operation of the defrosting heater is less than the output of the heater before the operation of the defrosting heater (outputs of heaters 18 and 19 at a 100% at the start of defrosting operation before being reduced paragraph [0007] of Nakanishi).
Furthermore, it is understood, claim 7 includes an intended use recitation, for example “a temperature sensor configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein a total time for which the heater operates for ice making when the 
Sakamoto does however disclose a heater which can be controlled to be turned on or off during defrosting (see paragraph [058] of Sakamoto). Therefore, a total time for which the heater operates for ice making when the defrosting process starts is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is –the total time--. Therefore, since the general conditions of the claim, i.e. a controller, a heater, and a defrosting process, were disclosed in the prior art by Sakamoto, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Sakamoto by employing a total time for which the heater operates for ice making when the defrosting process starts to be longer than a total time for which the heater operates for ice making when the defrosting process is not being performed.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the total operating time of the heater during defrosting of Sakamoto, and thus the claimed total operating time of the heater during defrosting cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sakamoto teaches the general conditions of the claim in the prior art, including a controller, a heater, and a defrosting process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the 
	Regarding claim 10, the combined teachings teach the heater (cord heater 22 Fig. 7 of Sakamoto) provides an increased amount of heat in response to the increased amount of cold supplied by the cooler (paragraph [0058] of Sakamoto). 
The combined teachings teach the invention as described above but fail to explicitly teach wherein a pre-defrosting process is performed before the defrosting process, the cooler supplies an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied.
However, Choi teaches wherein a pre-defrosting process (pre-cool mode paragraph [012] of Choi) is performed before the defrosting process (paragraph [012] of Choi), the cooler supplies an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied (forcibly driving the compressor paragraph [012] of Choi) to limit the amount of temperature increase due to the compressor being turned off during the defrosting process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a pre-defrosting process that is performed before the defrosting process, the cooler supplying an amount of cold during the pre-defrosting process which is increased to be more than an amount of cold supplied by the cooler before the defrosting start condition is satisfied in view of the teachings of Choi to limit the amount of temperature increase due to the compressor being turned off during the defrosting process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman and in further view of Nakamoto et al. (JP. H0819734 A, herein after referred to as Nakamoto).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the output of the heater varies according to respective mass per unit height values of liquid in a plurality of sections space of the cell.
However, Nakamoto teaches wherein the output of the heater (heater 3 Fig. 3) varies according to respective mass per unit height values of liquid (1st paragraph of the “Detailed Description of the Preferred Embodiments”) in a plurality of sections space (it is understood by the Examiner that the different liquid levels in tank 6 Fig. 3 are the plurality of sections space) of the cell (tank 6 Fig. 3) to allow for controlling the ice formation rate in different sections of the cell resulting in clear ice making.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include an output of the heater that varies according to respective mass per unit height values of liquid in a plurality of sections space of the cell in view of the teachings of Nakamoto to allow for controlling the ice formation rate in different sections of the cell resulting in clear ice making.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakanishi, in view of Boarman, in view of Nakamoto and in further view of Yoon et al. (US20190219317A1, herein after referred to as Yoon).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein a reference output of the heater in each of the plurality of sections 
However, Yoon teaches wherein a reference output (the controller applies heat based on a relatively high voltage paragraph [0161]) of the heater (heating rod 133 Fig. 7) in each of the plurality of sections (ice-making cells 112 Fig. 9) is predetermined (paragraph [0161]), and when the space of the cell has a spherical shape (Fig. 30), the output of the heater decreases (growth period paragraph [0161] and Fig. 30) and then increases (stop period paragraph [0161] and Fig. 30)  during the ice making process to allow for efficient ice making.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of combined teachings to include a reference output of the heater in each of the plurality of sections that is predetermined, and when the space of the cell has a spherical shape, the output of the heater decreases and then increases during the ice making process in view of the teachings of Yoon to allow for efficient ice making.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Boarman.
Regarding claim 23, Nakanishi teaches a refrigerator (Fig. 5) comprising: a storage chamber (ice making chamber 3 Fig. 4); a cooler (refrigeration cycle paragraph [0012]) including an evaporator (cooler paragraph [0012]) and configured to supply cold into the storage chamber (paragraph [0012]); a first heater (freezing heater 19 Fig. 4) provided adjacent to at least the second portion of the cell (see below annotated Fig. of Nakanishi); and a second heater (defrosting heater Fig. 3) configured to heat the evaporator (paragraph [0012]), wherein, when the second heater is turned on while the first heater operating in connection with forming the ice 

    PNG
    media_image2.png
    730
    684
    media_image2.png
    Greyscale

Nakanishi teaches the invention as described above but fails to explicitly teach a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice.
However, Boarman teaches a tray (mold apparatus 30 Fig. 2) having a first portion (first mold portion 32 Fig. 2) and a second portion (second mold portion 34 Fig. 2) of a cell (mold cavity 40 Fig. 2), the second portion being movable relative to the first portion (Fig. 2A and paragraph [0095]), and the first portion and the second portion being configured to define a space (mold cavity 40 Fig. 2) formed by the cell to receive a liquid to be phase-changed to form ice (paragraph [0085]) to make spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively

Regarding claim 24, the combined teachings teach wherein the cooler includes a compressor (compressor 27 Fig. 3 of Nakanishi) and a fan (fan apparatus 28 Fig. 3 of Nakanishi), and at least one of the compressor or the fan is turned off when the second heater (defrosting heater 26 Fig. 3 of Nakanishi) is turned on (paragraph [0018] of Nakanishi).
Regarding claim 25, Nakanishi teaches a refrigerator (Fig. 5) comprising: a storage chamber (ice making chamber 3 Fig. 4); a cooler (cooler paragraph [0012]) configured to supply cold into the storage chamber (paragraph [0012]); a heater (freezing heater 19 Fig.4) provided adjacent to at least the second portion of the cell (see below annotated Fig. of Nakanishi), and a temperature sensor (temperature sensor 17 Fig. 4) configured to sense a temperature within the space of the cell (paragraph [0011]) wherein, when a defrosting process (defrosting operation paragraph [0013]) starts while the heater (freezing heater 19 Fig.4) is turned on in connection with forming the ice in the space of the cell (see below annotated Fig. of Nakanishi), a heat output (50% paragraph [0015]) of the heater is maintained when the temperature sensed by the temperature sensor (temperature detection circuit 23 Fig. 3) is less than a reference value (13 degrees paragraph [0015]) during the defrosting process, and the heat output of the heater is reduced (30% paragraph [0015]) when the temperature sensed by the temperature sensor is greater than the reference value (13 degrees paragraph [0015]) during the defrosting process.

    PNG
    media_image3.png
    746
    766
    media_image3.png
    Greyscale


Furthermore, it is understood, claim 25 includes an intended use recitation, for example “a temperature sensor configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

However, Boarman teaches a tray (mold apparatus 30 Fig. 2) having a first portion (first mold portion 32 Fig. 2) and a second portion (second mold portion 34 Fig. 2) of a cell (mold cavity 40 Fig. 2), the second portion being movable relative to the first portion (Fig. 2A and paragraph [0095]), and the first portion and the second portion being configured to define a space mold cavity 40 Fig. 2) formed by the cell to receive a liquid to be phase-changed to form ice (paragraph [0085]) to make spherical ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Nakanishi to include a tray having a first portion and a second portion of a cell, the second portion being movable relative to the first portion, and the first portion and the second portion being configured to define a space formed by the cell to receive a liquid to be phase-changed to form ice in view of the teachings of Boarman to make spherical ice.

Allowable Subject Matter
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the subject matter which is considered to distinguish from the closest prior art of record, Nakanishi. The prior art of record teaches a controller that reduces the output of the heater when the defrosting process starts; however, the reference fails to disclose, suggest or teach a controller that changes the output of the heater in different sections of a single cell.
Therefore, claims 14 with dependent claims therefrom (claims 15-18) are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763